DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/21 has been entered. 
RESPONSE TO AMENDMENT
	The amendment and arguments filed on 2/10/21 are acknowledged.  Claims 1-16, 18, 19, 21 and 25-33 have been canceled.  Claim 17 has been amended. Claims 17, 20, and 22-24 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, and 22-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murschall USPA_20020128358_A1 in view of Wakamura JP_2001071438_A (See Machine English translation) and Im USPA_20120252947_A1.
1.	Regarding Claims 17, 20, and 22-24, Murschall discloses a flame-retardant film (Title) that does not embrittle at high temperatures (corresponds to claimed insulative film) (paragraph 0007); wherein said film comprises a core layer and an outer layers (“outer layer” will correspond to claimed film upper layer of instant, independent Claim 17) wherein all the layers can comprise PET (paragraph 0023).  It can be further said that said core layer can correspond to the claimed film lower layer of instant, independent Claim 17.  Murschall explicitly discloses that its film can comprise just one “core layer” (correspond to the claimed film lower layer of instant, independent Claim 17) and just one “outer layer” (corresponds to claimed film upper layer of instant, independent Claim 17) (paragraph 0023); thereby meeting the claimed “consisting of” language in instant, independent Claim 17.  Moreover, the fact that these two layers are in contact with one another fulfills the claimed “bound” limitation. Murschall also discloses that said outer layer (corresponds to claimed film upper layer of instant, independent Claim 17) can contain a flame retardant while said core layer (corresponds to claimed film lower layer of instant Claim 17) does not contain it or may contain it too (paragraphs 0025, 0027).  Murschall discloses that phosphor-containing flame Murschall discloses that the total thickness of said film can range from 5 to 300 microns (Abstract) which overlaps with Applicants’ claimed range in Claim 23.  Although Murschall does not disclose the claimed thickness relationships of instant Claim 17, it would be expected for one of ordinary skill in the art to know how to vary the thicknesses based on end-user specifications.  Moreover, generally, differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456; 105 USPQ 233, 235 (CCPA 1955). Applicants have not demonstrated any unexpected or unusual results, which accrue from the instant thickness ranges. Murschall discloses forming its films via co-extrusion (paragraph 0038) as is being claimed by Applicants in Claim 24.  
2.	However, Murschall does not explicitly disclose using the claimed silicon-containing flame retardant in its outer layer (upper “outer layer” will correspond to claimed film upper layer of instant, independent Claim 17).  Also, Murschall does not disclose using polycarbonate in its outer layer (upper “outer layer” will correspond to claimed film upper layer of instant, independent Claim 17).
3.	Wakamura discloses a fire-resistant three-layered resin sheet for insulating sheet for electronics (Derwent Abstract Title) wherein the intermediate (corresponds to film lower layer of instant, independent Claim 17) can be made of PET while both outer Wakamura utilized polycarbonate for all of its outer layers (corresponds to film upper layer of instant claim 17) in its inventive Examples 1-6 while using PET in its intermediate (corresponds to film lower layer of instant, independent Claim 17) layer (paragraph 0042).  Wakamura discloses that its invention resulted in superior mechanical properties, electrical insulation, and dimensional stability (Derwent Abstract).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made, to modify the outer layer (corresponds to film upper layer of instant claim 17), of Murschall, by using polycarbonate as found in the outer layers, of Wakamura.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior mechanical properties, electrical insulation, and dimensional stability.  
5.	Im discloses using a polycarbonate composition containing a silicon compound (corresponds to claimed silicon-based limitations in instant Claim 17) which results in excellent heat resistance and flame retardancy (paragraph 0050).  Im further discloses that said polycarbonate composition can be used as an insulating film for an electronic product (paragraph 0077).
6.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polycarbonate outer layer (corresponds to film upper layer of instant claim 17) composition, of Murschall in view of Wakamura, by the addition of silicon compounds, of Im, to gain excellent heat resistance and flame retardancy in insulating films for electronic products.
Response to Arguments
Applicant's arguments filed 8/26/21 have been fully considered but they are not persuasive. 
Applicants state:  “Murschall does not teach, as the Examiner suggests, A-B-A films in which the outer layers comprise 80% of the total thickness of the film and the core layer comprises 20% of the total thickness of the film. In fact, one of ordinary skill in the art is led to conclude the opposite: the core layer constitutes the bulk thickness of the A-B-A film structure of Murschall. The working examples of Murschall teach two A-B-A compositions. One A-B-A film has a total thickness of 17 microns, wherein the core layer has a thickness of 15 microns and two outer layers each having a thickness of 1 micron (paragraph [0077]). Another A-B-A film has a total thickness of 20 microns, wherein the core layer has a thickness of 16 microns and two outer layers each having a thickness of 2 microns (paragraph [0084]).  In sum, Murschall teaches A-B-A films in which the core layer B constitutes from 80-88% of the total thickness of the A-B-A film and the outer layers constitute 12-20% of the total thickness of the A-B-A film. These physical attributes differ substantially from the thickness properties of Applicants’ amended claim 1: the thickness of the film intermediate layer is 5%-50% of the thickness of the insulation film, and the thickness of the film upper layer and the film lower layer is 50%-95% of a total thickness of the insulation film..”
The Examiner respectfully submits that what needs to be taken into consideration is what the overall disclosure suggests and the inventive examples should be used to restrict the generality of what the invention allows.  Murschall discloses, as mentioned above and previously, that the total thickness of its film can be 5 microns; while also 
Applicants state:  “With respect to the Examiner’s reliance on Im in combination with Murschall and Wakamura, Applicants respectfully submit Im teaches a PC composition that includes four components: (a) a PC resin, (b) a silicon compound, (c) an organic sulfonic acid metal salt, and (d) a polyfluoroethylene resin. (Im at para. [0033]). Im specifically teaches the organic sulfonic acid metal salt as a non-halogenated flame retardant. (Im at para. [0052]). Im teaches that the use of PC compositions having only silicone is a poor flame retardant film compared to a PC composition having all four components. (Im at para. [0092]). At best, one of ordinary skill in the art would merely rely upon Im for modifying the outer layers of Murschall to include the complete 4-component PC composition of Im and teaches away from PC compositions containing simply PC resin and silicon. Furthermore, neither Murschall nor Wakamura teach inclusion of a silicon-based flame retardant in a PC layer.”
The Examiner respectfully submits that Im explicitly discloses that “[t]he weight average molecular weight of the silicon compound is preferably in the range of about 5,000 to about 500,000 g/mol. Within this range, it may be easy to uniformly disperse the silicon compound in the polycarbonate resin, excellent heat resistance and flame retardancy may be achieved, and good moldability may be attained…The presence of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        January 13, 2022